Citation Nr: 1017631	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  05-07 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for cataracts, claimed 
as due to prednisone treatment for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1964 to February 
1968, and had subsequent reserve service.  The Veteran has 
also submitted a "Special Order, A-13," which reflects that 
he was ordered to perform active duty for 14 days starting 
February 27, 1994, and ending on March 12, 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In February 2007, the Veteran and his spouse testified before 
the undersigned Veterans Law Judge sitting at the RO.  A copy 
of the hearing transcript is of record and has been reviewed.  
During the hearing, the Veteran submitted additional evidence 
along with a waiver of initial RO consideration.

In June 2007, the Board dismissed the Veteran's service 
connection claim for hearing loss per the Veteran's request, 
and remanded the issues of entitlement to service connection 
for asthma and cataracts for further development.

As will be discussed below, the issue of entitlement to 
service connection for cataracts is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The medical evidence of record relates the Veteran's asthma 
to his inhalation of pesticides during active military 
service.


CONCLUSION OF LAW

Asthma had its onset during active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009); VAOPGCPREC 4-
2002.


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Herein, the Board grants service connection for asthma.  In 
view of this favorable decision, the Board notes that any 
VCAA notification deficiency and outstanding development not 
already conducted by VA represents nothing more than harmless 
error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2009).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in line of duty; and 
any period of inactive duty for training during which the 
individual concerned was disabled or died (i) from an injury 
incurred or aggravated in line of duty; or (ii) from an acute 
myocardial infarction, a cardiac arrest, or a CVA occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002); 38 
C.F.R. § 3.6(a) (2009).

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 
7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a Veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail." To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Here, the record confirms that the Veteran is currently 
diagnosed with asthma.  The Veteran states that he was 
exposed to pesticides in late February 1994 or in March 1994 
while serving in the National Guard.  He states that after 
claimed exposure, he developed a rash that covered his entire 
body, which turned into a cold, then bronchitis, pneumonia, 
and ultimately asthma.  The Veteran contends that his asthma 
is related to claimed pesticide exposure.

A November 1994 memorandum reflects that, on March 3, 1994, 
the residential dilution of "Demon EC" was applied at 
Building 225 at McGhee Tyson ANGB, Knoxville, Tennessee.

A material safety data sheet pertinent to "Demon EC" 
written by Zeneca, the makers of "Demon EC," reflects that 
toxic effects are not likely to develop after inhalation of 
such chemical at the residential dilution.  

According to a February 2007 letter, a private physician, Dr. 
Zopo, stated that "[b]ased on medical records that the 
Veteran has provided to me previous to 1994, it appears that 
the chronic asthma that he now suffers, was probably 
chemically induced.  He was not having this problem prior to 
his chemical exposure."

Pursuant to the June 2007 remand, VA received additional 
personnel records confirming that the Veteran was on inactive 
duty for training from March 15, 1994, to March 16, 1994.  

In December 2009, the Veteran was afforded a VA respiratory 
examination and the examiner opined that it is at least as 
likely as not that the application of "Demon EC" caused the 
Veteran's asthma.  The examiner stated that the Veteran's 
natural history strongly suggests that his symptoms and 
subsequent diagnosis of adult-onset asthma was promoted, if 
not initiated, by his exposure to the pesticide sprayed in 
his room.  

In January 2010, the Veteran submitted a statement clarifying 
that he was not exposed to the pesticides during a period of 
an inactive duty for training, but rather during a period of 
active duty in 1994.  In an effort to confirm this 
contention, he contacted the Rhode Island Air National Guard 
and in response, the National Guard's Knowledge Operations 
Management Manager, in a January 2010 letter, indicated that 
the requested records were not located at the facility, but 
informed the Veteran that she would request the records from 
the National Archives and Records Administration. 

In February 2010, the Board received a statement from the 
Veteran accompanied by copies of service personnel records.  
Among those records is a "Special Order, A-13," which 
reflects that the Veteran was ordered to perform active duty 
at McGhee Tyson base in Knoxville, Tennessee for 14 days 
starting February 27, 1994, and ending on March 12, 1994.  

Based on the foregoing, and resolving any doubt in the 
Veteran's favor, the Board finds that service connection for 
asthma is warranted.  As indicated, the evidence shows that 
the pesticides were sprayed on March 3, 1994, at Building 225 
at McGhee Tyson ANGB, Knoxville, Tennessee, and the "Special 
Order, A-13," reflects that the Veteran was on active duty 
at that time and was assigned to the McGhee Tyson ANGB.  

Despite the fact that the makers of "Demon EC" indicated 
that toxic effects are not likely to develop after inhalation 
of such chemicals at the residential dilution, the Board 
notes that the claims folder contains medical opinions 
favorable to the claim.  Specifically, the December 2009 VA 
examiner related the Veteran's current asthma to the 
inhalation of pesticides applied on March 3, 1994, at the 
McGhee Tyson ANGB.  Also, Dr. Zoppo, in December 2007, 
reviewed some medical records dated prior to the claimed 
incident and indicated that the Veteran's asthma was probably 
chemically induced.  The Board finds that the statement from 
the makers of "Demon EC" is outweighed by the medical 
opinions which took into account the facts specific to the 
Veteran's case.  

In sum, given the evidence of a current disability, favorable 
etiology opinions, and evidence confirming the application of 
pesticides at the building where the Veteran was located 
while on active duty, the Board concludes that the Veteran 
incurred an injury during active military service.  Service 
connection for asthma is therefore warranted.  


ORDER

Entitlement to service connection for asthma is granted, 
subject to the laws and regulations governing monetary 
benefits.


REMAND

As indicated, the Board has granted service connection for 
asthma.  The Veteran is also seeking service connection for 
cataracts, which he asserts, are related to the medication 
prescribed for his asthma.  Given such contention, the Board 
finds that a VA examination is necessary to ascertain the 
etiology of any currently diagnosed cataracts.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for 
an examination to determine the etiology 
of any currently diagnosed cataracts.  
The claims folder, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims folder was reviewed.  Any 
indicated studies should be performed.

The examiner should note whether 
cataracts are currently shown, and, if 
so, provide an opinion as to whether 
there is a 50 percent probability or 
greater that they are related to the 
Veteran's service-connected asthma, 
including any prescribed medications for 
asthma.  A complete rationale should be 
provided for any proffered opinion.

2.  Upon completion of the above-
requested development, the RO should 
readjudicate the Veteran's service 
connection claim for cataracts, claimed 
as secondary to prednisone treatment for 
asthma.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the Veteran should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


